       Case 2:17-cv-01355-DMC Document 34 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STACY SHAW,                                       No. 2:17-CV-1355-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on June 6, 2019, and plaintiff appealed. On May 15, 2020, the Ninth

21   Circuit Court of Appeals granted the parties’ joint motion to dismiss the appeal and remand the

22   matter to the Commissioner of Social Security for further proceedings. The parties agreed that,

23   upon remand, the Appeals Council should vacate the unfavorable decision and remand to the

24   Administrative Law Judge for further proceedings on plaintiff’s November 2011 claims for

25   childhood disability benefits. The Ninth Circuit’s order constituted the appellate court’s mandate.

26   ///

27   ///

28   ///
                                                       1
       Case 2:17-cv-01355-DMC Document 34 Filed 06/29/20 Page 2 of 2

 1                  Consistent with the parties’ stipulation and the Ninth Circuit’s order, this matter is

 2   remanded to the agency for further proceedings as described by the appellate court in it’s May 15,

 3   2020, order.

 4                  Accordingly, IT IS HEREBY ORDERED that this matter is remanded to the

 5   Commissioner of Social Security for further proceedings.

 6

 7

 8   Dated: June 29, 2020
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
